Title: Bill Amending Act for Fixing the Allowance of Members of the General Assembly, [31 May 1779]
From: Virginia Assembly
To: 



[31 May 1779]

Whereas by an act intituled ‘an act for fixing the allowance of the members of general assembly’ passed at this present session by authority from the body of the people it was provided that the said allowances should be of 50. pounds of neat tobacco by the day for attendance on assembly, two pounds of the like tobacco for every mile they must necessarily travel going to or from the same, together with their ferriages to be paid to them in money out of the public treasury, at such rate as shall be estimated by the grand jury at the session of the General court next before the meeting of each respective session of assembly, governing themselves in the said estimate by the worth of the said tobacco and the competence of the same to defray the necessary expenses of traveling and attendance; but no mode was pointed out for estimating the said tobacco for the present session: Be it therefore enacted that the grand jury which shall be sworn at the first session of the General court after the passing of this act shall make the said estimate as well for the present as for any session which may ensue; and such estimation being made it shall be lawful for [the several] members to receive paiment of the same of the Treasurer for their attendance at [and traveling to and] from the present session and their ferriages, observing the forms heretofore prescribed by law.
No [person] shall heretoforward be capable of serving on any grand jury in the general court while he shall be a member of either house of assembly, or a candidate for a seat therein.
The grand [juries of] the general court shall be sworn by the clerk to make the estimate directed by the said act honestly impartially and according to the plain intention of the said act; and if they shall differ in opinion as to the price at which the said tobacco shall be estimated, the sum at which every of the said jurors estimates it shall be distinctly noted in writing and the whole added together, and the amount thereof divided by the number of those who shall have given in their estimate, and the quotient or average value which shall result from this operation or such other sum near thereto as to avoid fractions shall be approved by a majority of them shall be the estimate at which the said allowances shall be paid.
